Name: Commission Regulation (EC) No 6/2001 of 4 January 2001 laying down detailed rules for the application of Council Regulation (EC) No 1804/98 as regards the opening of a tariff quota for imports of residues from the manufacture of starch from maize falling within CN codes 23031019 and 23099020 and originating in the United States of America
 Type: Regulation
 Subject Matter: America;  plant product;  tariff policy;  trade;  EU finance;  foodstuff
 Date Published: nan

 Avis juridique important|32001R0006Commission Regulation (EC) No 6/2001 of 4 January 2001 laying down detailed rules for the application of Council Regulation (EC) No 1804/98 as regards the opening of a tariff quota for imports of residues from the manufacture of starch from maize falling within CN codes 23031019 and 23099020 and originating in the United States of America Official Journal L 002 , 05/01/2001 P. 0004 - 0005Commission Regulation (EC) No 6/2001of 4 January 2001laying down detailed rules for the application of Council Regulation (EC) No 1804/98 as regards the opening of a tariff quota for imports of residues from the manufacture of starch from maize falling within CN codes 2303 10 19 and 2309 90 20 and originating in the United States of AmericaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1804/98 of 14 August 1998 establishing an autonomous duty applicable for residues from the manufacture of starch from maize falling within CN codes 2303 10 19 and 2309 90 20 and introducing a tariff rate quota on imports of residues from the manufacture of starch from maize (corn gluten feed) falling within CN codes 2303 10 19 and 2309 90 20 originating in the United States of America(1), and in particular Article 5 thereof,Whereas:(1) Following the safeguard measure imposed by the United States in the form of a quantitative restriction on imports of wheat gluten originating inter alia in the Community, the Council adopted Regulation (EC) No 1804/98, which provides in particular for the application of an autonomous duty of EUR 50 per tonne on residues from the manufacture of starch from maize falling within CN codes 2303 10 19 and 2309 90 20 and originating in the United States and for the opening of an annual tariff import quota for 2730000 tonnes of such products subject to a customs duty of EUR 5 per tonne.(2) That Regulation is to apply from 1 June 2001 or five days from the date of a decision of the World Trade Organisation's Dispute Settlement Body acknowledging that the protective measure applied by the United States is incompatible with the WTO Agreements.(3) A decision by the WTO Dispute Settlement Body acknowledging that the safeguard measure applied by the United States is incompatible with the WTO Agreements is expected in January 2001. Under those circumstances the autonomous duty provided for in Regulation (EC) No 1804/98 will apply from the fifth day following the date of the WTO Dispute Settlement Body decision and the detailed rules governing the opening of the tariff quota from that date to 31 May 2001 must be laid down. The opening of any new tariff quota from 1 June 2001 will be dealt with in a subsequent regulation.(4) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(2), as last amended by Regulation (EC) No 2787/2000(3), consolidates the provisions for managing tariff quotas, which are to be used in chronological order according to the dates of acceptance of the declarations of release for free circulation.(5) With a view to efficient management of the quota, a certificate testifying to the origin of the goods must be required.(6) For the sake of legal safety, transitional measures should be laid down for products that are in the process of shipment to the Community on the date of implementation of Regulation (EC) No 1804/98.(7) The exemption from customs duty will apply once more after the tariff quota of 2730000 tonnes has been used up.(8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The tariff quota set out in the Annex for products originating in the United States shall be open from the fifth day following the date of the decision of the WTO Dispute Settlement Body to 31 May 2001.Access to the tariff quota shall be conditional on presentation of a certificate of origin meeting the conditions laid-down in Article 47 of Regulation (EEC) No 2454/93. Certificates of origin may be accepted only where the products in question meet the criteria for determining origin laid down in the relevant Community provisions.Article 2The Community tariff quota referred to in Article 1 shall be managed by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93.Article 31. This Regulation and the autonomous duty shall not apply to products that are in the process of shipment from the United States to the Community.2. Products that:- have left the United States before the entry into force of this Regulation, and- are loaded under cover of a transport document valid from the place of loading in the United States to the place of unloading in the Community and issued before the entry into force of this Regulationshall be deemed to be in the process of shipment to the Community.3. Paragraph 1 shall apply on condition that the parties concerned provide proof to the satisfaction of the customs authorities that the conditions laid down in paragraph 2 are met.Article 4The rate of customs duty applicable to quantities of products covered by this Regulation and imported in excess of the quantity laid down in the Annex before 1 June 2001 shall be zero and the tariff quota in question shall be closed immediately.Article 5This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from the fifth day following the date of the decision of the WTO Dispute Settlement Body.The Commission shall publish a notice in the Official journal of the European Communities indicating the date of the WTO Dispute Settlement Body decision.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 January 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 233, 20.8.1998, p. 1.(2) OJ L 318, 20.12.1993, p. 18.(3) OJ L 330, 27.12.2000, p. 1.ANNEX>TABLE>